United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buford, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1440
Issued: November 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 5, 2016 appellant filed a timely appeal from a June 22, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a left shoulder
condition causally related to factors of his federal employment.
On appeal, appellant contends that he sustained an employment-related injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that on appeal appellant submitted new evidence. However, the Board is precluded from
reviewing evidence which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 15, 2016 appellant, then a 56-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that on September 1, 2015 he first became aware of his
severe left shoulder pain and first realized that his condition was caused by employment duties,
including casing mail. The employing establishment advised that he stopped work on
April 15, 2016.
Appellant submitted position descriptions of a regular rural carrier, rural carrier associate,
and temporary rural carrier.
By letter dated April 27, 2016, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries. It also
requested that the employing establishment respond to appellant’s allegations and submit
evidence regarding his work duties and medical evidence, if he had been treated at its medical
facility.
Appellant submitted a duplicate copy of his Form CA-2 dated April 15, 2016 and copies
of traumatic injury claims (Form CA-1) dated December 15, 2015 and April 11, 2016 regarding
a left arm injury. He also submitted employing establishment accident reports dated August 20
and December 15, 2015 and April 11, 2016 regarding his claimed left shoulder injury.
In a December 15, 2015 narrative statement, appellant claimed that when he lifted a
heavy box from the bottom of a hamper, that day he felt a sharp pain and pull in his left shoulder.
He continued to work for about 45 minutes, but his pain worsened. Appellant reported his injury
and sought medical treatment.
The employing establishment controverted appellant’s claim in letters dated August 20,
2015 and May 12, 2016. It noted that OWCP had denied his prior claims for a left shoulder
injury. The employing establishment also noted that appellant was right-handed, therefore, he
used his right arm and shoulder to perform his work duties on the street and in the office and his
left arm only to pick up small objects or hold small amounts of mail during casing.
In a December 15, 2015 excuse slip, Dr. Song H. Na, a Board-certified internist, advised
that appellant was unable to return to work due to injury. He further advised that appellant could
return to work on December 17, 2015 with restrictions for seven days.
By decision dated June 22, 2016, OWCP denied appellant’s occupational disease claim.
It found that he had failed to submit any medical evidence containing a medical diagnosis in
connection with the established factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5
ANALYSIS
OWCP accepted as factual that appellant performed the work duties of a rural mail
carrier, which involved casing mail and heavy lifting. The Board finds, however, that the
medical evidence of record is insufficient to establish that he sustained a left shoulder condition
caused or aggravated by the accepted work factors.
Dr. Na’s December 15, 2015 excuse slip found that appellant was unable to return to
work due to injury. He released him to return to work on December 17, 2015 with temporary
restrictions. Dr. Na did not provide a firm diagnosis of a particular medical condition,6 provide a
history of injury,7 or offer a specific opinion as to whether the established employment factors
caused or aggravated appellant’s condition.8
Appellant’s belief that factors of employment caused or aggravated his condition is
insufficient, by itself, to establish causal relationship.9 The issue of causal relationship is a
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

6

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
8

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
9

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

3

medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s left
shoulder condition was caused or aggravated by the established employment factors. Appellant,
therefore, did not meet his burden of proof.
On appeal, appellant contends that he sustained an employment-related injury. For the
reasons set forth above, the Board finds that the weight of the medical evidence does not
establish that appellant sustained a left shoulder condition causally related to the accepted
employment duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a left
shoulder condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

